AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court                                                          '
                                                                   for the                                     ^^
                                                        Eastern District of Virginia                                  i \ 1 v3 11 M M L
                      United States of America
                                 V.

                                                                             Case No. 2:19cr132
                          JOSHUA WHITE
                                                                                                                          N3




                             Defendant                                                                                   ff"

                                                                                                                         jcr
                                                       ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Joshua White
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               □ Superseding Indictment         □ Information       □ Superseding Information             □ Complaint
□ Probation Violation Petition               □ Supervised Release Violation Petition      □ Violation Notice □ Order of the Court
This offense is briefly described as follows:
  T.18 use 2252(a)(1) - Transportation of Child Pornography (Count One at al.)                               FILED
                                                                                                      IN OPEN COURT



                                                                                                      JUL 2 9 2019

                                                                                              CLEtK U.S.JpiSTRiafipURT
Date:          07/24/2019
                                                                                           Issuing officer's signature


City and state:          Norfolk, Virginia                                     Lawerence R. Leonard, U.S. Magistrate Judge
                                                                                             Printed name and title



                                                                   Return


          This warrant was received on (date) 7/^il n                   , and the person was eurested on (date)
at (city and state)                           j VA             •

Date:
                                                                                          A rresting^icer'ss signature



                                                                                             Printedname and titli"^
